     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 1 of 24


 1 XAVIER BECERRA
     Attorney General of California
 2 VINCENT DICARLO
     Supervising Deputy Attorney General
 3 BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4 E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5 Deputy Attorney General
   E-mail: Emmanuel.Salazar@doj.ca.gov
 6  2329 Gateway Oaks Drive, Suite 200
    Sacramento, CA 95833-4252
 7 Telephone: (916) 621-1835
    Fax: (916) 274-2929
 8
     WM. PAUL LAWRENCE, II                                 BRIAN P. BARROW (SBN 177906)
 9 Admitted Pro Hac Vice                                   JENNIFER L. BARTLETT (SBN 183154)
     WATERS & KRAUS                                        BARTLETT BARROW LLP
10 Washington D.C. Metro Office                            225 S. Lake Avenue, Suite 300
     37163 Mountville Road                                 Pasadena, California 91101
11 Middleburg, Virginia 20117                              Telephone: (626) 432-7234
     Telephone: (540) 687-6999                             brian@bartlettbarrow.com
12 plawrence@waterskraus.com                               jennifer@bartlettbarrow.com
13
                              UNITED STATES DISTRICT COURT
14
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16
      UNITED STATES OF AMERICA,                         Case No.: 2:12-cv-1699 KJM EFB
17    and the STATE OF CALIFORNIA, et
      al., ex rel LOYD F. SCHMUCKLEY,                   CORRECTED * NOTICE OF
18    JR.,                                              MOTION AND MOTION TO
                                                        EXCLUDE PORTIONS OF EXPERT
19                              Plaintiffs,             REPORT AND TESTIMONY OF
                                                        DEFENDANT’S EXPERT ROY J.
20                   vs.                                EPSTEIN, PH.D.
21    RITE AID CORPORATION.                             [Fed. R. Evid. 702, 703]
22                              Defendant.              Date: June 28, 2019
                                                        Time: 10:00 a.m.
23                                                      Ctrm: 8
24
25
26
          *
            Plaintiffs are filing this version to correct the page numbers in the Table of Contents and
27 Table of Authorities.
28

                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                              EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 2 of 24


 1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL:
 2         PLEASE TAKE NOTICE that on June 28, 2019, at 10:00 a.m. or as soon
 3 thereafter as this matter may be heard in Courtroom 8 of the above-entitled Court,
 4 located at 501 I Street, 13th Floor, Sacramento, California 95814, the State of
 5 California (“California”) and relator Loyd F. Schmuckley, Jr. (“Relator,” and
 6 together with California, “Plaintiffs), by and through their attorneys of record, will
 7 and hereby do move this Court for an order excluding portions of the expert report
 8 and testimony of Roy J. Epstein, Ph.D., Rite Aid’s statistical expert, on whether
 9 California’s proposed statistical sampling methodology is valid. Specifically,
10 Plaintiffs move under Federal Rules of Evidence 702 and 703, and Kumho Tire Co.
11 v. Carmichael, 526 U.S. 137, 147-149, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999), to
12 exclude any of Dr. Epstein’s opinions that California’s proposed sampling
13 methodology is invalid based on purported “measurement error.” Plaintiffs likewise
14 move to exclude his opinions relating to scienter and materiality.
15          This motion will be made on the grounds that Dr. Epstein does not have
16 specialized knowledge necessary to qualify him as an expert for the specific
17 opinions relating to “measurement error,” scienter, and materiality. His opinions are
18 based on insufficient facts and data and on unreliable, prejudicial, and objectionable
19 documents. His opinions ultimately hinge on or constitute his own misguided legal
20 interpretation of California statutes and regulation.
21         This motion is based on this notice of motion, the attached memorandum of
22 points and authorities, and such further oral and documentary evidence or argument
23 as may be presented at the hearing.
24 ///
25 ///
26 ///
27 ///
28 ///
                                                 1
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 3 of 24


1 Dated: May 15, 2019                      Respectfully submitted,
2                                          XAVIER BECERRA
                                           Attorney General of California
3
4                                          /s/ Emmanuel R. Salazar
                                           EMMANUEL R. SALAZAR
5
                                           Deputy Attorney General
6                                          Attorneys for Plaintiff State of California
7
8                                          BARTLETT BARROW LLP
9
                                           /s/ Brian P. Barrow
10                                         BRIAN P. BARROW
                                           Attorneys for Relator Loyd F. Schmuckley, Jr.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                               PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                        EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 4 of 24


1
                                                 TABLE OF CONTENTS
2
3 TABLE OF AUTHORITIES………………………………………………………..............ii
4 INTRODUCTION ................................................................................................................. 1
5 STATEMENT OF FACTS .................................................................................................... 2
6                       A.        Summary of Rite Aid’s Expert Report. ................................................ 3
7                       B.        Summary of Dr. Epstein’s Deposition Testimony. .............................. 4
8 INADMISSIBILITY OF EXPERT OPINION EVIDENCE ................................................. 7
9 ARGUMENT ......................................................................................................................... 9
10            I.        The Court Should Exclude Dr. Epstein’s Opinions on Measurement
                        Error Because They are Unreliable and Irrelevant. ......................................... 9
11
                        A.        Dr. Epstein’s Measurement Criteria Are Unreliable Because He
12                                Does Not Have Specialized Knowledge about How to Evaluate
                                  What Is a False Claim in This Action. ................................................. 9
13
                        B.        Dr. Epstein’s Measurement Criteria Are Unreliable Because
14                                They Rest on Insufficient Facts or Data. ............................................ 10
15                      C.        Dr. Epstein’s Opinions on Measurement Error Are Irrelevant
                                  Because He Relied on Unreliable, Objectionable, and
16                                Prejudicial Documents. ...................................................................... 12
17                      D.        Dr. Epstein’s Opinions on Measurement Error Hinges on or
                                  Constitutes a Wrong Legal Conclusion. ............................................. 13
18
              II.       Dr. Epstein’s Opinion That the Methodology Is Invalid Because It Does
19                      Not Account for Scienter or Materiality Rests On Improper Legal
                        Conclusions. .................................................................................................. 16
20
     CONCLUSION.................................................................................................................... 17
21
22
23
24
25
26
27
28
                                                                      i
                                            PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                                     EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 5 of 24


 1
 2
 3                                         TABLE OF AUTHORITIES
 4 CASES
 5 Daubert v. Merrell Dow Pharmaceuticals, Inc.
 6   43 F.3d 1311 (9th Cir. 1995) .................................................................................. 7
 7 Daubert v. Merrell Dow Pharms.
         509 U.S. 579 (1993) ............................................................................................... 7
 8
 9 General Elec. v. Joiner
         522 U.S. 136 (1997) ......................................................................................... 8, 11
10
11
     Hangarter v. Provident Life & Acc. Ins. Co.
       373 F.3d 998 (9th Cir. 2004.) ........................................................................... 9, 13
12
     Kumho Tire Co. v. Carmichael
13     526 U.S. 137 (1999) ............................................................................................... 7
14
   Nationwide Transp. Fin. v. Cass Info. Sys., Inc.
15   523 F.3d 1051 (9th Cir. 2008) .............................................................................. 13
16 Primiano v. Cook
17    598 F.3d 558 (9th Cir. 2010) .................................................................................. 7
18 Slavkov v. Fast Water Heater Partners I, LP
19       2015 U.S. Dist. LEXIS 148369 (N.D. Cal. 2015) .................................................. 1

20 United States. v. Chang
         207 F.3d 1169 (9th Cir. 2000) ................................................................................ 9
21
22 United States v. Grace
         504 F.3d 745 (9th Cir. 2007) .................................................................................. 8
23
     United States v. Hermanek
24
       289 F.3d 1076 (9th Cir. 2002) ................................................................................ 7
25
   United States v. Nixon
26   694 F.3d 623 (6th Cir. 2012) ................................................................................ 13
27
28
                                                                ii
                                          PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                                   EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 6 of 24


 1 STATUTES
 2 Cal. Bus. & Prof. Code, § 4024 ................................................................................. 14
 3
      Cal. Welf. & Inst. Code § 14105.45(b) ..................................................................... 14
 4
      False Claims Act, Cal. Gov’t Code, §§ 12650-12652 ........................................ passim
 5
 6
 7 REGULATIONS
 8 Cal. Code Regs., Title 22, § 51476(a) ....................................................................... 14
 9 Cal. Code Regs., Title 22, § 51476(c) ....................................................................... 14
10
      Cal. Code. Regs. Title 22, § 51476(c)(2)................................................... ..... 2, 14, 15
11
12
13 FEDERAL RULES
14 Fed. R. Evid. 403………………………………………………………….…………8
15 Fed. R. Evid. 702 ........................................................................................ 1, 6, 7, 8, 13
16 Fed. R. Evid. 703 ..................................................................................................... 1, 8
17
18
      OTHER AUTHORITIES
19
20 Fed. Jud. Ctr., Ref. Manual on Sci. Evid. 227-229 (3rd ed. 2011) .............................. 1
21
22
23
24
25
26
27
28
                                                                 iii
                                           PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                                    EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 7 of 24


 1                                    INTRODUCTION
 2         In its Complaint-in-Intervention (“CII,” ECF No. 75), the State of California
 3 (“California”) alleges that Defendant Rite Aid Corporation (“Rite Aid”) submitted
 4 and received payments from Medi-Cal for approximately over 490,000 claims
 5 involving Code 1 diagnosis-restricted drugs. California alleges that some of Rite
 6 Aid’s claims were false and fraudulent, and indicated that it intended to use
 7 statistical sampling to establish the number of false claims and the associated
 8 damages under the False Claims Act (“FCA”). CII at 35. In accordance with this
 9 Court’s scheduling order, the parties began to conduct discovery with respect to
10 California’s sampling methodology. On July 27, 2018, California served the report
11 of its sampling methodology expert, Michael J. Petron (“Mr. Petron”), along with
12 discovery and related materials relating to California’s sampling methodology. On
13 November 30, 2018, Rite Aid deposed Mr. Petron, and on February 15, 2019, served
14 the report of its own expert, Roy J. Epstein, Ph.D (“Dr. Epstein”). Relevant to this
15 motion, Dr. Epstein opined that California’s proposed sampling methodology was
16 invalid because it contained “measurement error” due to California’s failure or
17 refusal to consider “patient medication histories.” He also opines that to prove an
18 FCA violation, California should also prove the elements of materiality and scienter
19 by individually analyzing sample claims for these two elements.
20         Pursuant to Rules 702 and 703 of the Federal Rules of Evidence and related
21 case law, California and Relator Loyd, F. Schmuckley, Jr. (together, “Plaintiffs”)
22 move to exclude portions of Dr. Epstein’s report and testimony relating to his
23 opinion that the proposed sampling methodology is invalid because it contains
24 “measurement error.” Preliminarily, while his criticisms are supposedly directed to
25 the sampling validity, his criticisms actually are toward the measurement validity.
26 See Fed. Jud. Ctr., Ref. Manual on Sci. Evid. 227-229 (3rd ed. 2011). Nevertheless,
27 to reach his conclusions about “measurement error,” Plaintiffs find he lacks
28 specialized knowledge with regard to the dispensing of Code 1 drugs and
                                                 1
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 8 of 24


 1 compliance with applicable pharmacy and government requirements. He also relied
 2 upon insufficient facts and data. His conclusions were based on his comparison of a
 3 (a) pre-litigation settlement spreadsheet from the U.S. Attorney’s Office and (b)
 4 California’s early tentative supplemental responses to premature contention
 5 interrogatories. See Slavkov v. Fast Water Heater Partners I, LP, 2015 U.S. Dist.
 6 LEXIS 148369 at *7-8 (N.D. Cal. 2015). His opinion ultimately is based on a
 7 misguided legal interpretation of section 51476(c)(2) of Title 22 of the California
 8 Code of Regulations. Likewise, his opinion regarding materiality and scienter are
 9 impermissible legal opinions.
10          Overall, because his methodology to reach his opinions relating to
11 measurement error, materiality, and scienter are unreliable and irrelevant, his
12 opinions therefor are inadmissible. The Court thus should grant Plaintiffs’ motion.
13                               STATEMENT OF FACTS
14          From 2007 to 2014, Medi-Cal paid Rite Aid publicly funded monies, tens of
15 millions of which are for dispensing Code 1 diagnosis-restricted drugs. Based on
16 Rite Aid’s alleged failure to perform its required “gatekeeper” functions with regard
17 to Code 1 restrictions, California alleges that some of Rite Aid’s claims were false.
18 California, in conjunction with the United States Department of Justice, developed a
19 statistical sampling methodology to estimate, out of the over 490,000 claims made
20 by Rite Aid to Medi-Cal for Code 1 diagnosis-restricted drugs, how many of them
21 were false and what was their value. Using that methodology, California selected
22 random samples comprised of 1,904 of Rite Aid’s Code 1 diagnosis-restricted
23 claims. Based on California’s ongoing review of the sample claims, it is evident
24 that Rite Aid frequently did not perform the required Code 1 diagnosis review,
25 verification, and documentation before dispensing the Code 1 diagnosis-restricted
26 drugs.
27 ///
28
                                                 2
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 9 of 24


 1         A.    Summary of Rite Aid’s Expert Report.
 2         Rite Aid retained Dr. Epstein to opine on the validity of “the sampling
 3 methodology proposed by the State of California . . . in this matter.” ECF No. 201,
 4 Report No. 1 of Dr. Roy J. Epstein, PhD (“Epstein Rep.”) ¶ 5. In his report, Dr.
 5 Epstein states he “analyzed California’s sampling methodology and design” and
 6 opines it “will not provide useful information for assessing the incidence or value of
 7 false claims because it fails to account for pervasive nonsampling measurement
 8 error.” Epstein Rep. ¶ 11. Specifically, Dr. Epstein challenges California’s
 9 sampling methodology because California fails to account for “all of the relevant
10 information about a prescription and the patient who receives it,” i.e., “patient
11 medication history.” Id. ¶¶ 40-42. In Dr. Epstein’s opinion, these patient
12 medication histories are especially correlated for patients with chronic conditions.
13 Id. ¶ 46. He concludes that California’s perceived failure to account for patient
14 medication histories lead to pervasive measurement error, id. at ¶¶ 35, 51, therefore
15 precluding calculations of valid confidence intervals. Id. ¶¶ 63-65.
16         Dr. Epstein bases his opinion that there was pervasive measurement error on
17 two grounds. First, he compared information from a spreadsheet he refers to as the
18 “Poulson Analysis” with California’s September 2018 Supplemental Responses to
19 Rite Aid’s contention interrogatories. Id. at ¶¶ 51-61. He notes that under the
20 Poulson Analysis, various claims are listed as “Code 1 Compliant,” while California
21 nevertheless asserts, in its early tentative contention interrogatory responses, that
22 they are false. Id. Dr. Epstein thus concludes that the differences between the
23 Poulson Analysis and California’s early tentative contention interrogatory responses
24 are “examples of measurement error that illustrate critical deficiencies in
25 California’s methodology.” Id. ¶ 61. Second, he also bases his opinions relating to
26 measurement error on his own case studies of patient medication histories. Id. at ¶
27 62.
28
                                                 3
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 10 of 24


 1         In addition to his challenges based on alleged measurement error, Dr. Epstein
 2 opines that California’s methodology does not account for the FCA’s materiality
 3 and scienter elements. Epstein Rep. at 24. He suggests that California must prove
 4 “at least three elements to establish liability under the FCA for each claim,” namely
 5 “falsity,” materiality, and scienter. As Dr. Epstein puts it, “[a] complete analysis of
 6 the samples should include the questions of materiality and scienter. Proper analysis
 7 of each underlying claim will merit highly factual considerations as to whether these
 8 elements are met, such as a prior prescription history and diagnoses, and whether or
 9 not Medi-Cal would have reimbursed for dispensing a certain drug to a sick patient
10 regardless of technical Code 1 non-compliance.” Id. at ¶¶ 69-72.
11          B.   Summary of Dr. Epstein’s Deposition Testimony.
12         Dr. Epstein testified in deposition that Rite Aid asked him to evaluate the
13 “statistical validity of a sample methodology that the State of California was
14 proposing to use.” ECF No. 202, Declaration of Emmanuel R. Salazar (“Salazar
15 Decl.”), filed concurrently herewith, Exh. B, Epstein Dep. 15:15-16:7. Dr. Epstein
16 opined that, although statistical sampling is appropriate in this matter, id. 26:2-5,
17 236:7-16, California’s proposed sampling methodology is invalid because it does
18 not take into account the patient’s medication history. Id. 26:13-27:3. More
19 specifically, he testified that the methodology only looks at single prescriptions in
20 isolation rather than as part of a medication history. Id. 175:11-180:12.
21         Nevertheless, he conceded that each fill of a patient’s prescription constitutes
22 a single Medi-Cal claim. Id. 221:2-9. He also conceded that if a patient’s
23 medication history is irrelevant, his opinion may no longer be helpful. Dr. Epstein
24 explained that he is only suggesting a “different review,” but that it is not
25 necessarily critical to validity of the sampling methodology. Id. 216:10-22. As Dr.
26 Epstein put it, “the patient history should be relevant. If it’s not relevant, then I’m
27 not sure what – how much of my report survives at that point.” Id. 215:11-216:1.
28
                                                 4
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 11 of 24


 1          Dr. Epstein further admitted that he has only been involved in one other FCA
 2 case and has never designed any statistical sampling methodology for use in such
 3 cases:
 4          Q.     Have you designed any sampling methodology in False Claims
                   Act investigations?
 5
            A.     No.
 6
     Id. 66:2-4.
 7
 8          Dr. Epstein also acknowledged he has no background in providing opinions
 9 about falsity, materiality, or scienter in FCA cases. Id. 64:2-16. Specifically, he
10 admitted having no background in the evidence necessary to prove falsity:
11          Q.     Do you have any background in providing an opinion about
12
                   evidence of falsity that parties should submit in an FCA action?
            A.     No.
13
14
     Id. at p. 64:9-12.

15          Over his career, Dr. Epstein has designed only three sampling methodologies,
16 two for purposes of determining “music use” and another to survey how much travel
17 time home healthcare workers incurred in visiting clients. Id. at pp. 64:17-65:7. Dr.
18 Epstein acknowledged that he has no background in pharmacy practices, drug
19 dispensing, or the like. As he testified:
20          Q.     Do you have any background in pharmacy?
21                 [Objection.]
            A.     You mean dispensing drugs?
22          Q.     Yes. Okay.
23          A.     No.
            Q.     How about general pharmacy practices?
24          A.     No.
25          Q.     Do you have any background in pharmacy claim adjudication?
            A.     No.
26          Q.     How about pharmacy drug dispensing?
27          A.     No.
            Q.     How about drug dispensing computer programs?
28
                                                  5
                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 12 of 24


 1         A.    No.
           Q.    Do you have any background with respect to compliance with
 2
                 healthcare programs?
 3               [Objection.]
           A.    No.
 4
           Q.    How about any background in – with respect to compliance
 5               with Government-sponsored prescription drug coverage?
 6
           A.    No.
           Q.    Do you have any background in corporate audits in terms of
 7               Government compliance?
 8
           A.    No.

 9 Id. 62-7-63:12.
10         Upon his retention to offer opinions in this case, Dr. Epstein did not consult
11 with Rite Aid about anything related to its Code 1 policies and practices or its
12 prescription drug dispensing process. Id. 59:13-25. Likewise, he did not consult
13 with anyone regarding pharmacy practices, claim submissions in the Medi-Cal
14 program, or Code 1 implementation. Id. 60:1-18. He did not review any Rite Aid
15 documents regarding its policies and practices for compliance with Code 1
16 regulations. Id. 207:22-208:4. He did not review any documents produced by Rite
17 Aid identified with the Bates-stamp “RAID” (which are Rite Aid policies and
18 procedures, see CII ¶¶ 89-93), did not review any Medi-Cal provider agreements or
19 electronic claim submission agreements, and did not consider the allegations of the
20 CII regarding pharmacy recordkeeping requirements, pharmacy claim submissions,
21 or Rite Aid’s procedures and policies regarding Code 1 drugs. Id. 56:2-19; 210:9-
22 17; 211:10-12; 212:14-215:10. Ultimately, Dr. Epstein admitted that he has no
23 overall understanding of Rite Aid’s Code 1 drug dispensing process:
24       Q.    Do you have an understanding of the step-by-step policies of
25               Rite Aid in – in dispensing a diagnosis-restricted Code 1 drug?
           A.    No.
26
27 Id. 209:13-16. Diverging from California’s sampling objective, see ECF No. 134 at
28 5; ECF No. 202, Pl’s Opp. to Def.’s Mtn. to Exclude Sampling Methodology, filed
                                                 6
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 13 of 24


 1 concurrently herewith, his view is not at all about Rite Aid’s false use of override
 2 codes—the heart of this FCA action. Id. 219:15-21.
 3              INADMISSIBILITY OF EXPERT OPINION EVIDENCE
 4         Federal Rule of Evidence 702 disallows a person to offer opinion evidence if
 5 the person is not “qualified as an expert by knowledge, skill, experience, training, or
 6 education” to “help the trier of fact to understand the evidence or to determine a fact
 7 in issue,” if the testimony is based on insufficient facts or data, if the testimony is
 8 the product of unreliable principles and methods, or if the expert has unreliably
 9 applied the principles and methods to the facts of the case. See Fed. R. Evid. 702.
10         District judges play a “gatekeeping” role to ensure that all expert testimony,
11 scientific or otherwise, is both relevant and reliable. Kumho Tire Co. v. Carmichael,
12 526 U.S. 137, 147-149, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999). Expert testimony
13 must be “properly grounded, well-reasoned, and not speculative.” United States v.
14 Hermanek, 289 F.3d 1076, 1094 (9th Cir. 2002) (quoting Fed. R. Evid. 702 advisory
15 comm. note (2000).) “[T]he trial court must assure that the expert testimony ‘both
16 rests on a reliable foundation and is relevant to the task at hand.’” Primiano v.
17 Cook, 598 F.3d 558, 564 (9th Cir. 2010) (quoting Daubert v. Merrell Dow Pharms.,
18 509 U.S. 579, 592 (1993)).
19         In Daubert, the Supreme Court noted that the question of relevance is whether
20 the evidence is sufficiently tied to the facts of the case that it will assist the jury in
21 resolving the issues before them. It continued, “The consideration has been aptly
22 described as one of ‘fit.’ . . . ‘Fit’ is not always obvious, and scientific validity for
23 one purpose is not necessarily scientific validity for other, unrelated purposes.”
24 Daubert, 509 U.S. at 591-92. As stated by the Ninth Circuit on remand in Daubert,
25            The Supreme Court recognized that the “fit” requirement “goes
              primarily to relevance,” . . . but it obviously did not intend the
26
              second prong of Rule 702 to be merely a reiteration of the general
27            relevancy requirement of Rule 402. In elucidating the “fit”
              requirement, the Supreme Court noted that scientific expert
28
                                                  7
                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 14 of 24


1              testimony carries special dangers to the fact-finding process
               because it “can be both powerful and quite misleading because of
2
               the difficulty in evaluating it.” . . . Federal judges must therefore
3              exclude proffered scientific evidence under Rule 702 and 403
               unless they are convinced that it speaks clearly and directly to an
4
               issue in dispute in the case, and that it will not mislead the jury.
5
6
     Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1321 n. 17 (9th Cir.

7
     1995).

8
           Furthermore, an expert’s opinion must be based on “sufficient facts or data.”

9
     Fed. R. Evid. 702(b). “In contrast to Rule 702’s holistic focus on an expert’s

10
     testimony, Rule 703 governs the inquiry into the reliability of particular data

11
     underlying expert testimony.” U.S. v. Grace, 504 F.3d 745, 762 (9th Cir. 2007).

12
     The Rule 702(b) “facts or data” upon which the expert opinion must be based may

13
     come from the expert’s personal observation, or the expert may simply be “made

14
     aware of” those facts or data. Fed. R. Evid. 703. The “facts or data” need not be

15
     independently admissible if those facts are of the types upon which experts in the

16
     field would reasonably rely. Id. “But if the facts or data would otherwise be

17
     inadmissible, the proponent of the opinion may disclose them to the jury only if

18
     their probative value in helping the jury evaluate the opinion substantially outweighs

19
     their prejudicial effect.” Ibid.

20
           Finally, the Supreme Court has cautioned that “conclusions and methodology

21
     are not entirely distinct from one another.” General Elec. v. Joiner, 522 U.S. 136,

22
     146 (1997). As such, “[a] court may conclude that there is simply too great an

23
     analytical gap between the data and the opinion proffered.” Id. Nothing in either

24
     Daubert or the Federal Rules of Evidence requires the admission of opinion

25
     evidence purportedly connected to existing data “only by the ipse dixit of the

26
     expert.” Id.

27
     ///

28
                                                  8
                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 15 of 24


1                                         ARGUMENT
2 I.      THE COURT SHOULD EXCLUDE DR. EPSTEIN’S OPINIONS ON MEASUREMENT
          ERROR BECAUSE THEY ARE UNRELIABLE AND IRRELEVANT.
3
           In this matter, Dr. Epstein “suggests” “a different set of criteria for proving
4
     falsity, in which case you would follow something along the lines of what I have
5
     described in my report.” Salazar Decl., Exh. B, Epstein Dep. 187:1-17. Since, in
6
     his view, California is not following his measurement criteria, i.e., consider all
7
     patient medication histories, to determine false claims, ECF No. 201 at fn. 38, he
8
     finds that California’s sampling methodology suffers from pervasive nonsampling
9
     measurement error. ECF No. 201 at ¶ 10. Because Mr. Petron purportedly did not
10
     consider the potential risk of measurement error based on Dr. Epstein’s
11
     measurement criteria, Dr. Epstein concludes California’s sampling methodology is
12
     invalid. Id.
13
           As explained below, Plaintiffs challenge Dr. Epstein’s measurement criteria,
14
     which was his basis for finding purported measurement error, as unreliable and
15
     irrelevant. The Court should therefore exclude Dr. Epstein’s opinions relating to
16
     measurement error.
17
            A.      Dr. Epstein’s Measurement Criteria Are Unreliable Because
18                  He Does Not Have Specialized Knowledge about How to
                    Evaluate What Is a False Claim in This Action.
19
           While Rule 702’s conception of expert qualification is broad, Dr. Epstein
20
     does not have the specialized knowledge necessary for him to opine specifically
21
     about how to validly determine, or measure, whether a Medi-Cal pharmacy claim in
22
     this “Code 1” action as false or not. Because an expert must be qualified to offer
23
     “helpful” testimony, the question of qualification is case specific, requiring Dr.
24
     Epstein to have qualifications and knowledge to qualify as a “measurement” expert
25
     in this case. See, e.g., U.S. v. Chang, 207 F.3d 1169, 1173 (9th Cir. 2000). To
26
     evaluate the reliability of an expert’s opinion, the court must probe a witness’s
27
     “knowledge and experience [] sufficient[ly] to satisfy [the court’s] gatekeeping
28
                                                  9
                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 16 of 24


 1 role.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1018 (9th Cir.
 2 2004.)
 3         Preliminarily, Dr. Epstein has not designed any sampling methodology in
 4 FCA investigations, Salazar Decl., Exh. C, Epstein Dep. 66:2-4, and admits it would
 5 not be a statistician who would decide on whether a claim is false or not. Id. 121:1-
 6 8. Dr. Epstein admits he has no background in pharmacy practices, pharmacy claim
 7 adjudication, pharmacy drug dispensing, drug dispensing computer programs,
 8 compliance with government-sponsored prescription drug coverage, or government
 9 healthcare program compliance audits. Id. 62:7-63:12. Nonetheless, he creates his
10 own suggested measurement criteria, i.e., California should consider all patient
11 medication histories in assessing whether a sample claim is false or not.
12          B.   Dr. Epstein’s Measurement Criteria Are Unreliable Because
                 They Rest on Insufficient Facts or Data.
13
           In developing his measurement criteria, Dr. Epstein did not consult Rite Aid
14
     or anyone about anything in this case. Salazar Decl., Exh. B, Epstein Dep. 59:13-
15
16 15, 60:1-12, 61:17-19. He did not consult Rite Aid about its Code 1 policies and
17 practices, and its prescription drug dispensing processes. Id. 59:16-25. He did not
18 consult anyone about claim submissions in the Medi-Cal program and the Medi-Cal
19
     program’s Code 1 implementation. Id. 60:12-18. Critically, he did not at all
20
     consider the false use of claim override codes—which is the root of the false claims
21
     in this matter. Id. 219:15-21. See ECF No. 134 at 5 (“Rite Aid’s submission of
22
23 claims with override codes, representing Code 1 requirements were met when Code
24 1 review was not performed, entailed the making of “explicit lies in a claim for
25 payment.” CII ¶¶ 107-11. These allegations, taken together, sufficiently allege
26
     factually false claims made by Rite Aid.”).
27
28
                                                10
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 17 of 24


 1         Nor did he review any Rite Aid documents to inform his analysis or opinions.
 2 Id. 207:22-25, 208:1-4, 208:10-17. He did not review key documents regarding
 3
     compliance with Code 1 restrictions (such as Rite Aid’s own Operation Bulletins).
 4
     Id. 56:2-7; 207:22-25. He had no understanding whatsoever of the step-by-step
 5
     policies of Rite Aid in dispensing a diagnosis-restricted Code 1 drug. Id. 209:13-
 6
 7 16. Nor did he consider the claim submission process that Rite Aid has
 8 implemented to comply with Medi-Cal’s payment system. Id. 182:15-183:11. He
 9 even wholly ignored related portions of the CII. Id. 56:2-19; 210:9-17; 211:10-12;
10
     212:14-215:10.
11
           Moreover, while he did not consult Rite Aid, Dr. Epstein conducted his own
12
     case studies of Rite Aid’s patient medication histories. ECF No. 201, Epstein Rep.
13
     at ¶ 62. He did not personally use the Rite Aid’s systems to print these records. Id.
14
     46:13-20. He did not know who labeled the records with the purported sample
15
     claim numbers. Id. 47:18-25. He did not know what the dates in the records
16
     represent. Id. 51:12-16. He admitted the records he reviewed were not for the
17
     actual sample claims (different dates of service, different prescription numbers). Id.
18
     48:17-49:19, 50:7-10.
19
           Without such facts and data, Dr. Epstein’s measurement criteria are
20
     unreliable. There is a huge analytical gap between the data and his measurement
21
22 criteria. See General Elec. v. Joiner, 522 U.S. at 146. The Court should therefore
23 exclude his opinions relating to “measurement.”
24 ///
25
     ///
26
     ///
27
28
                                                11
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 18 of 24


 1          C.   Dr. Epstein’s Opinions on Measurement Error Are Irrelevant
                 Because He Relied on Unreliable, Objectionable, and
 2               Prejudicial Documents.
 3         Not only does he not have pertinent qualifications or sufficient facts and data,
 4 in reaching his findings about measurement error, Dr. Epstein also relied upon
 5 unreliable, objectionable, and prejudicial documents.
 6         Dr. Epstein reached his finding of measurement error by comparing a pre-
 7 litigation settlement spreadsheet with California’s early tentative responses to
 8 objectionable contention interrogatories. Dr. Epstein explained in his report, and
 9 confirmed in deposition, that the “direct evidence” he reviewed to find measurement
10 error was a spreadsheet prepared “earlier in this litigation” known as the “Poulson
11 Analysis.” ECF No. 201, Epstein Rep. at 19; Salazar Decl., Exh. B, Epstein Dep.
12 157:7-25. Admissibility of the Poulson Analysis aside, it is not a reliable document
13 because it was not prepared as a definitive analysis of the number of false claims in
14 this matter. Rather, the United States Attorney’s Office prepared it for purposes of
15 summarizing and making projections in an attempt to settle and resolve the matter
16 pre-litigation. Dr. Epstein seizes upon certain aspects of the Poulson Analysis and
17 does not consider the underlying reason it was prepared and its inherent
18 unreliability. Salazar Decl., Exh. B, Epstein Dep. 162:1-163:4; Exh. C, Petron Dep.
19 132:5-133:17, 155:17-157:19. Indeed, there is no indication that Dr. Epstein
20 conducted any independent verification or analysis of the underlying theories, facts,
21 and records supporting the Poulson Analysis. Salazar Decl., Exh. B, Epstein Dep.
22 161:12-24, 169:6-170:20. Regardless, however, the Poulson Analysis—prepared for
23 the purposes of a potential settlement—is not the type of document upon which an
24 expert might be expected to reasonably rely to show the existence of measurement
25 error. Introducing the Poulson Analysis will be prejudicial to the Government as it
26 will only confuse a jury regarding the analysis of “false claims” in the current
27 litigation.
28
                                                12
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 19 of 24


 1         This confusion further grows with Dr. Epstein comparing the Poulson
 2 Analysis with California’s early tentative responses to objectionable contention
 3 interrogatories. Id. 163:22-164:4, 166:8-168:16, 174:11-175:6. When California
 4 served these responses, it specifically explained that Rite Aid had not completed
 5 production of pharmacy records, that California had not completed its analysis, and
 6 that its findings were subject to change and further supplementation depending on
 7 documents produced by Rite Aid in the future and consultation with subject-matter
 8 experts. Id. 166:8-167:25. Dr. Epstein admitted in his deposition that he did not
 9 consider the objections to Rite Aid’s contention interrogatories and the likelihood
10 that California’s substantive responses might change or be supplemented. Id.
11 Again, experts in Dr. Epstein’s field would not reasonably rely on early contention
12 interrogatory responses that are subject to change for purposes of identifying
13 whether there is actual measurement error.
14         Dr. Epstein developed a measurement criteria based on unreliable and
15 irrelevant documents. This Court should find his methodology leading to his
16 opinion inadmissible and therefore grant Plaintiffs’ motion.
17          D.   Dr. Epstein’s Opinions on Measurement Error Hinges on or
                 Constitutes a Wrong Legal Conclusion.
18
           It is well-settled that legal conclusions of an expert witness are not “helpful”
19
     and should be excluded. Fed. R. Evid. 702(a); Nationwide Transp. Fin. v. Cass Info.
20
     Sys., Inc., 523 F.3d 1051, 1058 (9th Cir. 2008). While experts may use legal
21
     terminology, they may not “usurp the court’s role” of defining the applicable law.
22
     Hangarter v. Provident Life & Acc. Ins. Co., supra, 373 F.3d at 1015. Testimony
23
     containing a legal conclusion “invades the province of the court to determine the
24
     applicable law and to instruct the jury as to the law.” United States v. Nixon, 694
25
     F.3d 623, 631 (6th Cir. 2012).
26
           To define his own measurement criteria, not only does Dr. Epstein lack
27
     specialized knowledge and expertise, ignore the relevant case facts, and use
28
                                                13
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 20 of 24


 1 unreliable, objectionable, and prejudicial documents, Dr. Epstein also admitted he
 2 based his measurement criteria on his own legal interpretation of subdivision (c) of
 3 California Code of Regulations, title 22, section 51476. Epstein Rep. at fn. 38;
 4 Salazar Decl., Exh. B, Epstein Dep. 56:20-57:14; 211:24-212:12.
 5         Section 51476(c)(2) states, “The dispenser shall maintain readily retrievable
 6 documentation of the patient’s diagnostic or clinical condition information that
 7 fulfills the Code 1 restriction.” Cal. Code. Regs. tit. 22, § 51476(c)(2). In
 8 interpreting this provision, Dr. Epstein finds section 51476(c)(2) is unclear as to the
 9 timing of the required Code 1 review. Salazar Decl., Exh. B, Epstein Dep. 80:7-
10 81:13. Because it is purportedly “unclear,” Dr. Epstein suggests that in deciding
11 whether a claim is false the finder of fact should be allowed to look at other records
12 that have prescription numbers and dates of service different from those connected
13 to the actual sample claim. Id. 55:19-24, 95:1-96:11, 104:3-105:21.
14         To reach his finding of ambiguity, id. 98:19-99:13, he focuses solely on
15 subdivision (c)(2) and ignores subdivision (a) of section 51476—which does contain
16 a timing element. See Cal. Code Regs., tit. 22, § 51476(a) (“Required records shall
17 be made at or near the time at which the service is rendered.”). Nonetheless, likely
18 because he has no relevant background in pharmacy practices, claim submissions,
19 and government healthcare compliance, he wholly misses the key term of section
20 51476(c)(2) that links the documentation requirement to each and every individual
21 claim with a specific prescription number and a date of service.
22         Section 51476(c)(2) refers to the “dispenser,” which in a pharmacy setting
23 such as Rite Aid would be the pharmacy associate furnishing a drug to a beneficiary.
24 Compare 22 Cal. Code Regs., tit. 22, § 51476(c) (“Records of providers shall
25 document the meeting of Code 1 restrictions . . . [italics added].”); see also Cal. Bus.
26 & Prof. Code, § 4024 (defining “dispense” to mean the “furnishing of drugs”). Each
27 “dispensing” of a drug gives rise to one unique Medi-Cal claim, see Salazar Decl.,
28 Exh. B, Epstein Dep. 92:13-19, for which the provider is paid the cost of the drug
                                                14
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 21 of 24


 1 dispensed plus a fee for each dispensing. CII ¶ 42; FAA ¶ 42; see Cal. Welf. & Inst.
 2 Code § 14105.45(b). Thus, contrary to Dr. Epstein’s finding of legal ambiguity as
 3 to timing, section 51476(c)(2) does require that when a pharmacy associate
 4 dispenses a drug, i.e., furnishes a drug, for which Rite Aid submits a separate
 5 individual claim, the pharmacy associate must, at or near the time of the dispensing
 6 service and claim submission, maintain readily retrievable documentation
 7 supporting the approved Code 1 diagnosis. This interpretation comports with (a)
 8 section 51476(a)’s “at or near the time at which the service is rendered”
 9 requirement, (b) the CMC agreements’ source documentation requirement for every
10 electronically submitted claim, (c) the Medi-Cal Code 1 claim payment system’s
11 rejection message that appears for every claim submission of a Code 1 diagnosis
12 restricted drug and claim override procedure, and (d) Rite Aid’s own pre-existing
13 policies and procedures requiring a Code 1 review, verification, and documentation
14 for every single subject claim. CII ¶¶ 21, 43-44, 82-85, 89-92; FAA ¶¶ 21, 43-44,
15 82-85, 89-92.
16         Dr. Epstein’s main critique of California’s sampling methodology (and Mr.
17 Petron’s opinions as to its validity) is based upon his own incorrect and misguided
18 reading of section 51476(c)(2) as not requiring that the Code 1 review occur at a
19 particular time. But Dr. Epstein may not instruct this Court, or the trier of fact, as to
20 the applicable law, its requirements, or how to interpret section 51476. This is
21 especially true given that Dr. Epstein admitted he is not qualified to interpret the
22 timing aspect of that regulation. See Salazar Decl., Exh. B, Epstein Dep., Id. 98:19-
23 99:13, 115:14-117:2 (“[I]n a case like this, it’s going to require somebody with
24 greater subject-matter expertise to make the call whether the appropriate Code 1
25 review was conducted with all of the considerations that we’ve touched on before,
26 like the timing and the sufficiency and everything that would go into that kind of
27 review.”). Yet, he relies on his own interpretation to find measurement error. Id.
28 26:13-27:3; Epstein Rep. at ¶¶ 14-17.
                                                15
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 22 of 24


1          Because Dr. Epstein’s measurement criteria are premised on and constitutes
2 his own misguided legal interpretation, the Court should exclude his opinions
3 relating to measurement error.
4 II.     DR. EPSTEIN’S OPINION THAT THE METHODOLOGY IS INVALID BECAUSE
          IT DOES NOT ACCOUNT FOR SCIENTER OR MATERIALITY RESTS ON
5         IMPROPER LEGAL CONCLUSIONS.
6          Dr. Epstein opines that in order for California to prove FCA violations,
7 California’s proposed sampling methodology should account for the FCA elements
8 of scienter and materiality. As Dr. Epstein puts it,
9
               I understand that California must prove at least three elements to
10             establish liability under the FCA for each claim. First, it must prove
11             the “falsity” of a claim, i.e. that Rite Aid failed to comply with Code
               1 regulations in dispensing a Code 1 prescription. Second, it must
12             prove that that the alleged falsity would be material to the
13             government’s decision to reimburse Rite Aid for dispensing the
               drug. Third, it must prove scienter, or knowledge of non-
14             compliance with Code 1 regulations.
15
     ECF No. 201, Epstein Rep. at 24, ¶ 69.
16
           Dr. Epstein’s opinions on materiality and scienter are impermissible legal
17
     conclusions. By opining that California’s sampling methodology is invalid because
18
     it does not consider any scienter and materiality requirements, Dr. Epstein is opining
19
     about: (1) what the terms scienter, falsity, knowledge, compliance, claim, or
20
     statement mean under the FCA; (2) what constitutes a false claim under the FCA;
21
     and, (3) the quality of evidence required to establish an FCA violation.
22
           Whether and to what extent California can use sampling to quantify the total
23
     number of false claims and damages is, in the first instance, an issue for the Court.
24
     And if the use of sampling is permitted, it is then for the jury to determine how
25
     much weight to give the estimates that result from the sampling. Dr. Epstein’s
26
     opinion about the validity of the proposed methodology is inadmissible to the extent
27
     that he concludes that it does not properly apply the law or fails to consider certain
28
                                                 16
                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 23 of 24


 1 aspects of it. This is particularly true given that Dr. Epstein admitted he never
 2 consulted any legal expert about evidence that would be sufficient to meet the
 3 elements of falsity, materiality, or scienter. Salazar Decl., Exh. B, Epstein Dep.
 4 61:4-16.
 5                                      CONCLUSION
 6         Dr. Epstein is not qualified, relies on insufficient facts and data, uses
 7 unreliable, prejudicial, and objectionable documents, and applies his own legal
 8 interpretations to define his own measurement criteria and opine on how California
 9 should prove its FCA action. These opinions are irrelevant, unreliable, and
10 therefore inadmissible. This Court should thus grant this motion and exclude Dr.
11 Epstein’s opinions and testimony on measurement error, scienter, and materiality
12 from consideration for all purposes and all proceedings in this matter.
13 Dated: May 15, 2019                       Respectfully submitted,
14                                           XAVIER BECERRA
                                             Attorney General of California
15
16                                           /s/ Emmanuel R. Salazar
                                             EMMANUEL R. SALAZAR
17
                                             Deputy Attorney General
18                                           Attorneys for Plaintiff State of California
19
20                                           BARTLETT BARROW LLP
21
                                             /s/ Brian P. Barrow
22                                           BRIAN P. BARROW
                                             Attorneys for Relator Loyd F. Schmuckley, Jr.
23
24
25
26
27
28
                                                17
                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                          EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
     Case 2:12-cv-01699-KJM-EFB Document 206 Filed 05/16/19 Page 24 of 24


 1
                                      PROOF OF SERVICE
 2
     I am over the age of 18 and not a party to this action. My business address is: 2329
 3 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833.
 4 A true and correct copy of the foregoing document entitled:
 5 NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
     EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY
 6 J. EPSTEIN, PH.D.
 7 was served in the manner stated below:
 8 SERVED BY CM/ECF SERVICE: Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local
     Rule 135, on 5/16/2019, I served the following persons and/or entities by the Court’s
 9 CM/ECF service:
10
      Eric W. Sitarchuk                            Michael L. Armitage
11    Kelly A. Moore                               Wm. Paul Lawrence
      Benjamin P. Smith                            Charles S. Segal
12    Michael Q. Eagan                             c/o Waters & Kraus
      Morgan, Lewis & Bockius, LLP                 37163 Mountville Rd
13    One Market, Spear Street Tower               Middleburg, VA 20117
      San Francisco, CA 94105-1596
14
15    Catherine J. Swann                           Jennifer L. Bartlett
      United States Attorney’s Office              Brian P. Barrow
16    501 I Street, Suite 10-100                   Bartlett Barrow LLP
      Sacramento, CA 95814                         225 S. Lake Avenue, Suite 300
17                                                 Pasadena, CA 91101
18
19 I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
20
21 5/16/2019               Sharon Brecht                       /s/ Sharon Brecht
22     Date                Printed Name                        Signature
23
24
25
26
27
28

                                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE PORTIONS OF
                           EXPERT REPORT AND TESTIMONY OF DEFENDANT’S EXPERT ROY J. EPSTEIN, PH.D.
